Exhibit 10.8.2

R. Licht

AMENDMENT 2008-1

TO THE

EMPLOYMENT AGREEMENT

THIS AMENDMENT, dated as of December 15, 2008, between RAIT Financial Trust, a
Maryland real estate investment trust, (the “Company”) and Raphael Licht
(“Executive”).

RECITALS

WHEREAS, the Company and Executive previously entered into that certain
Employment Agreement, dated as of June 8, 2006, (the “Employment Agreement”),
which sets forth the terms and conditions of Executive’s employment with the
Company;

WHEREAS, the Company and Executive desire to amend the Employment Agreement to
comply with the requirements of section 409A of the Internal Revenue Code of
1986, as amended, and the final regulations issued thereunder; and

WHEREAS, Section 7.6 of the Employment Agreement provides that the Employment
Agreement may be amended pursuant to a written agreement between the Company and
Executive.

NOW, THEREFORE, the Company and the Executive hereby agree that, effective
December 15, 2008, the Employment Agreement shall be amended as follows:

1. The third sentence of Section 4 of the Employment Agreement is hereby amended
in its entirety, and a new sentence is hereby added after the third sentence of
such Section, to read as follows:

“Upon termination of employment due to death or disability, (i) the Executive
(or the Executive’s estate or beneficiaries in the case of the death of the
Executive) shall be entitled to receive any Annual Salary and other benefits
earned and accrued under this Agreement prior to the date of termination (and
reimbursement under this Agreement for expenses incurred prior to the date of
termination); (ii) the Executive (or the Executive’s estate or beneficiaries in
the case of the death of the Executive) shall be entitled to receive a
single-sum payment equal to the value of his Annual Salary that would have been
paid to him for the remainder of the year in which the termination occurs;
(iii) without duplication of any amounts due under clauses (i) and (ii), the
Executive (or the Executive’s estate or beneficiaries in the case of the death
of the Executive) shall receive a single-sum payment equal to the value of the
highest bonus earned by the Executive in the one year period preceding the date
of termination, multiplied by a fraction (x) the numerator of which is the
number of days in the fiscal year preceding the termination and (y) the
denominator of which is 365; (iv) all outstanding unvested equity-based awards
pursuant to the Plan held by the Executive shall fully vest and become
immediately exercisable, as applicable, and subject to the terms of such awards;
and (v) the Executive (or the Executive’s estate or beneficiaries in the case of
the death of the Executive) shall have no further rights to any other

 

1



--------------------------------------------------------------------------------

compensation or benefits hereunder, or any other rights hereunder (but, for the
avoidance of doubt, shall receive such disability and death benefits as may be
provided under the Company’s plans and arrangements in accordance with their
terms). Unless the payment is required to be delayed pursuant to Section 7.16(b)
below, the cash amounts payable pursuant to clauses (i), (ii) and (iii) above
shall be paid to the Executive (or the Executive’s estate or beneficiaries in
the case of the death of the Executive) within 60 days following the date of his
termination of employment on account of death or disability.”

2. A new sentence is hereby added to the end of Section 5.1(b) of the Employment
Agreement to read in its entirety as follows:

“Unless the payment is required to be delayed pursuant to Section 7.16(b) below,
the cash amounts payable to the Executive under this Section 5.1(b) shall be
paid to the Executive in a single-sum payment within 60 days following the date
of his termination of employment with the Company pursuant to this
Section 5.1(b).”

3. The last sentence of Section 5.2(b) of the Employment Agreement is hereby
deleted and replaced in its entirety with the following:

“Unless the payment is required to be delayed pursuant to Section 7.16(b) below,
the cash amounts payable to the Executive under this Section 5.2(b) shall be
paid to the Executive within 60 days following the date of his termination of
employment with the Company pursuant to this Section 5.2(b).”

4. A new sentence is hereby added to the end of Section 5.4 of the Employment
Agreement to read as follows:

“Unless the payment is required to be delayed pursuant to Section 7.16(b) below,
any additional payment payable to the Executive pursuant to this Section shall
be paid by the Company to the Executive within 5 days of receipt of the
Company’s accountants’ determination, which such determination shall be made to
the Company within 30 days of any event requiring payment to the Executive
hereunder.”

5. A new Section 7.16 is hereby added to the Employment Agreement to read in its
entirety as follows:

“7.16. Section 409A.

(a) Interpretation. Notwithstanding the other provisions hereof, this Agreement
is intended to comply with the requirements of section 409A of the Code, to the
extent applicable, and this Agreement shall be interpreted to avoid any penalty
sanctions under section 409A of the Code. Accordingly, all provisions herein, or
incorporated by reference, shall be construed and interpreted to comply with
section 409A and, if necessary, any such provision shall be deemed amended to
comply with section 409A of the Code and regulations thereunder. If any payment
or benefit cannot be provided or made at the time

 

2



--------------------------------------------------------------------------------

specified herein without incurring sanctions under section 409A of the Code,
then such benefit or payment shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. For purposes of section 409A
of the Code, each payment made under this Agreement shall be treated as a
separate payment. In no event may the Executive, directly or indirectly,
designate the calendar year of payment.

(b) Payment Delay. Notwithstanding any provision to the contrary in this
Agreement, if on the date of the Executive’s termination of employment, the
Executive is a “specified employee” (as such term is defined in section
409A(a)(2)(B)(i) of the Code and its corresponding regulations) as determined by
the Board (or its delegate) in its sole discretion in accordance with its
“specified employee” determination policy, then all cash severance payments
payable to the Executive under this Agreement that are deemed as deferred
compensation subject to the requirements of section 409A of the Code shall be
postponed for a period of six months following the Executive’s “separation from
service” with the Company (or any successor thereto). The postponed amounts
shall be paid to the Executive in a lump sum within 30 days after the date that
is 6 months following the Executive’s “separation from service” with the Company
(or any successor thereto). If the Executive dies during such six-month period
and prior to payment of the postponed cash amounts hereunder, the amounts
delayed on account of section 409A of the Code shall be paid to the personal
representative of the Executive’s estate within 60 days after Executive’s death.
If any of the cash payments payable pursuant to this Agreement are delayed due
to the requirements of section 409A of the Code, there shall be added to such
payments interest during the deferral period at an annualized rate of interest
equal to 5%.

(c) Reimbursements. All reimbursements provided under this Agreement shall be
made or provided in accordance with the requirements of section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the Executive’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the taxable year following the
year in which the expense is incurred, and (iv) the right to reimbursement is
not subject to liquidation or exchange for another benefit. Any tax gross up
payments to be made hereunder shall be made not later than the end of the
Executive’s taxable year next following the Executive’s taxable year in which
the related taxes are remitted to the taxing authority.”

6. In all respects not modified by this Amendment 2008-1, the Employment
Agreement is hereby ratified and confirmed.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

R. Licht

IN WITNESS WHEREOF, the Company and the Executive agree to the terms of the
foregoing Amendment 2008-1, effective as of the date set forth above.

 

RAIT FINANCIAL TRUST By:  

/s/    Jack E. Salmon

Name:   Jack E. Salmon Title:   Chief Financial Officer & Treasurer EXECUTIVE

/s/    Raphael Licht

Raphael Licht

 

4